Citation Nr: 1506246	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for residuals of a gunshot wound, right shoulder. 

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1943 to August 1945. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and were subsequently transferred to the RO in Waco, Texas. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by trouble sleeping, occasional nightmares, occasional depressed mood and anxiety, resulting in occupational and social impairment with occasional decrease in work efficiency.  

2.  In an August 2012 correspondence, received in September 2013, the Veteran indicated that he wished to only pursue the appeal for his PTSD claim and that he was satisfied with the ratings assigned for his shoulder disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, for the service-connected PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the assigned 30 percent rating, effective October 22, 2009.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records.  The Veteran was also afforded multiple VA examinations, in February 2010, June 2011, November 2012 and January 2014, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Board notes that the Veteran has alleged that his experience at his January 2014 VA examination was less than ideal.  See VA Form 21-4138, February 2014.  However, the Veteran has not alleged, nor does the January 2014 examination report indicate that the examination was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(When VA undertakes to provide an examination, it must ensure that the examination is adequate).  In that regard, the examiner provided an in-depth report which addressed the Veteran's contentions and provided an assessment of the Veteran's current PTSD symptoms.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  




III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability evaluation. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Veteran was afforded an initial PTSD examination in February 2010 where he reported that he wasn't currently receiving any mental health treatment and hadn't received any in the past.  He reported that he was not currently experiencing any significant mental or emotional problems, but has in the past.  He reported feelings of guilt from his World War II experiences and stated that he developed a "kill or be killed mentality."  He reported that at times he is inpatient and snappy with family members.  Additionally, that stated after he was discharged, he was hypervigilant and always on guard.  He explained that these symptoms have diminished over time.  He reported that he has a positive social network and has had numerous friends over the years.  

On examination, the Veteran was diagnosed with PTSD in partial remission, with a GAF score of 70.  The examiner noted, "I do see sufficient evidence to warrant a diagnosis of [PTSD] . . . However despite exposure to significant trauma in [World War II], the Veteran has functioned well overall and has only seen mild functional declines in the social and occupational realms."  

The Veteran was afforded another VA examination in June 2011 where the examiner noted that the Veteran's affect was appropriate; his thought processes were clear, logical and goal oriented; and his intellectual functioning was above average.  The Veteran denied any suicide attempts or any new traumatic events since the February 2010 examination.  The Veteran reported that his relationship with his wife was sometimes strained due to his previous temper and emotional withdrawing.  He reported that he has friends whom he socializes with on a regular basis.  However, he stated that his "kill or be killed" mentality has limited his ability to form and keep close relationships.  He reported feeling intolerant and critical of others and believes he has lost friends due as a result. 

On examination, the examiner noted that the Veteran had no impairment of thought process or communication; rate and flow of speech was within normal limits; was oriented to person, place and time and appeared to be able to maintain minimal personal hygiene.  The Veteran did not exhibit flattened affect, circumstantial, circumlocutory or stereotyped speech; panic attacks, difficulty understanding complex commands; or impairment of judgment.  The Veteran denied suicidal or homicidal thoughts in 6 to 10 years or delusions or hallucinations.  The examiner diagnosed the Veteran with chronic PTSD, mild to moderate.  His GAF score was 65.  

The Veteran was afforded another VA examination in November 2012 where the Veteran reported working for one company for 30 years, rising to the position of vice president of sales before retiring.  He reported that he regretted his rude and inpatient behavior towards his former co-workers.  He stated that on a daily basis, he helps his wife with her medicine, exercises, checks information on his computer and takes a nap.  He reported that he spends time with his family and goes to church once a week.  He reported mild ongoing symptoms of distressing thoughts and regrets.  He denied ever seeking mental health treatment for his PTSD.  He reported that he prays everyday that he can cope with his excessive worry about the past.  He denied ritualistic or obsessive behaviors.  He also denied experiencing panic attacks.  He reported problems sleeping and indicated that he uses sleep medications.  

The examiner noted that the Veteran's intellectual functioning was above average; his thought processes were clear, logical and coherent; his speech was within normal limits and his affect was appropriate.  The Veteran denied suicidal and homicidal ideations or auditory or visual hallucinations.  The examiner noted that the Veteran's symptoms cause occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veteran was most recently afforded a VA examination in January 2014 where the Veteran reported that he had been married for 65 years and he has a good relationship with his wife and their children, grandchildren and great- grandchildren.  He stated that he and his wife don't go out much, but they socialize 2 times a month with another couple.  He reported occasional phone contact with other friends and online video chatting with a son who lives out of state.  He reported that he exercises 5 days a week at a local gym and that he has stopped engaging in some of the activities he used to enjoy due to his physical ailments.  When asked whether he was depressed, the Veteran responded, "[n]ot really.  I'm just not upbeat sometimes for one reason or the other."  When questioned further, the Veteran said that he may be a little depressed due to his health issues.  In regard to whether he experiences suicidal ideations, the Veteran replied, "I'm not going to let life burden me and I know how to do it and I've got a plan for doing it.  It just depends on whatever circumstances that might cause me to consider that."  

On examination, the examiner noted that the Veteran's symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran's mood was congruent/appropriate; he was cooperative and friendly; his speech was normal; and he appeared normal with no preoccupations.  The Veteran reported that he has thoughts about his experiences in World War II and experiences nightmares every 1 to 2 weeks.  The examiner concluded that the Veteran does not meet the full criteria for a PTSD under the DSM-5 criteria since he did not endorse significant symptoms consistent with negative alterations in cognitions and mood and did not endorse clinically significant impairment in functioning.  The examiner further noted that the Veteran did not meet the criteria for a diagnosis under DSM-IV either since he did not endorse significant avoidance symptoms or clinically significant impairment in functioning.  The examiner concluded that the Veteran has appeared to have adapted relatively well over the years evidenced by his ability to maintain relationships; a steady job for 30 years; exercising 5 days a week and participation in a church.  

The Board finds that the Veteran's PTSD is generally manifested by feelings of guilt, occasional depressed mood, anxiety and sleep impairment.  The Board finds that these symptoms are of the same severity as those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula includes sleep impairment anxiety and depressed mood among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  The Veteran's GAF score has ranged from 65 to 70, which indicates that he has very little difficulty functioning as a result of his PTSD.  

Although the 50 rating criteria contemplate deficiencies in "motivation or mood," such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 50 percent level. Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, which contemplates "depressed mood and anxiety." 38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The Veteran interacts with family and friends, and participates in social activities, such as religious gatherings, on a regular basis.  Although he indicates that he has difficulty maintaining friendships, the evidence does not indicate that the Veteran has isolated himself to the degree contemplated by a 50 percent rating.  

Of significance is the fact that the Veteran has not been treated, nor has he sought mental health treatment for his PTSD symptoms during the relevant period on appeal.  It appears from the Veteran's statements, that prior to his October 2009 claim, particularly right after he separated from service, his PTSD symptoms were more severe than they are now.  Unfortunately, the period of time which is under consideration is from the date of his October 2009 claim.  The Veteran has readily admitted that his symptoms have decreased over the years and he has found ways to manage them.  The Board cannot consider the Veteran's symptoms from over 30 years ago as the basis for assigning his current disability rating.  Rather, the Veteran's PTSD symptoms from October 2009 to the present day are of relevance to the current appeal.  Fortunately for the Veteran, his symptoms have appeared to have improved over the years.  

The Board further notes that although at the January 2014 examination, the Veteran expressed the way in which he would kill himself, should the opportunity present itself, it did not appear to the examiner that the Veteran was in danger of hurting himself or others.  The Veteran did not appear under distress at the time of the examination and did not report previous distress which would suggest that the Veteran was a danger to himself.   

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resembled a 30 percent disability rating.  Specifically, the record shows that the Veteran had sleep impairment, depressed mood and anxiety.

That being said, the Veteran's symptoms did not warrant a higher disability rating. In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  He was not disorientated of time and or place, nor did he have memory loss for names of close relatives, his own occupation or own name.  He did not experience any hallucinations or delusions and was not in danger of hurting himself or others.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate. Here, the Veteran's PTSD is manifested by signs and symptoms such as sleep impairment, occasional nightmares, depressed mood, and anxiety.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected PTSD prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  

V.  Withdrawal

In an August 2012 correspondence, received in September 2013, the Veteran stated that he was satisfied with his ratings for his shoulder and wished to only pursue his claim for PTSD.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to a rating in excess of 40 percent for residuals of a gunshot wound, right shoulder is dismissed.

Entitlement to an initial rating in excess of 20 percent for right shoulder arthritis is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


